Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reflecting member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Allowable Subject Matter

Claims 1-6 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (Komehana et al.  (US 20020136676 A1)(hereinafter Komehana)) does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “the reflecting member reflecting light incident on the measurement cell through the window portion from the light source and reflecting the light from the measurement cell through the window portion, the window portion is fixed to the cell body by a window holding member via a gasket, and a sealing annular protrusion is provided on a first surface of the gasket for supporting the window portion, an annular sealing protrusion is also provided on the support surface of the cell body for supporting a second surface opposite to the first surface of the gasket, and the concentration measurement device is configured so as that when the window portion is pressed against the cell body by the window holding member, while the sealing protrusion provided on the first surface of the gasket deforms, the second surface of the gasket 
Komehana only teaches: the gas concentration detector 40 is used to detect hydrogen gas. Said gas concentration detector 40 is designed so that if it is found that the concentration of residual hydrogen gas reaches a specific level, emergency measures such as suspension of the supply of starting material gases will be taken…¶0063; Generated moisture gas flows from the moisture gas inlet pipe 42 into the measurement space 46 in the direction of arrow e. After the residual hydrogen concentration has been detected by the diaphragm detector 50…¶0065.


Claims 2-6 are allowable due to their dependencies. 
The closest references, Komehana and Ohmi et al. (US 6408879 B1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886